IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA19-1169

                               Filed: 20 October 2020

Wake County, No. 15 CRS 210571

STATE OF NORTH CAROLINA

              v.

ENRIQUE AMAURIS NUNEZ, Defendant.


        Appeal by defendant from judgement entered 10 July 2019 by Judge Craig

Croom in Wake County Superior Court. Heard in the Court of Appeals 12 August

2020.


        Attorney General Joshua H. Stein, by Assistant Attorney General Mary L.
        Maloney, for the State.

        Michael E. Casterline, P.A., by Michael E. Casterline, for the defendant-
        appellant.


        BERGER, Judge.


        On January 4, 2017, Enrique Nunez’s (“Defendant”) motion to suppress was

denied by the trial court, and Defendant was subsequently convicted of driving while

impaired (“DWI”). Defendant appeals, arguing that the trial court erred when it

denied his motion to suppress. We disagree.

                         Factual and Procedural Background

        In the early morning on May 11, 2015, Officer Crawford of the Raleigh Police

Department was dispatched to check the status of a single car accident in a
                                   STATE V. NUNEZ

                                   Opinion of the Court



Biscuitville parking lot. While en route to the parking lot, Officer Norton asked

Officer Crawford to take the lead on scene because Officer Norton’s shift was almost

over. Around 1:48 a.m., Officer Crawford arrived at the parking lot. When Officer

Crawford arrived, Officer Norton “was some distance from the disabled vehicle but

had her police unit there with the blue lights activated.” Officer Crawford observed

that the vehicle was in the center of a public vehicular area with two flat tires and a

missing mirror, and that Defendant was seated “in the driver’s seat of the vehicle.”

Officer Crawford then approached the vehicle and requested Defendant’s driver’s

license and vehicle registration through the already open driver’s side window.

      Officer Crawford noticed “a very strong odor of alcohol coming from the

vehicle.” Defendant admitted that he had “five or six beers” earlier that night. Officer

Crawford then administered standardized field sobriety tests and two subsequent

breath tests. Based on his experience, Officer Crawford determined that Defendant

“consumed a sufficient quantity of . . . alcohol . . . to impair his physical and mental

faculties.” As a result, Officer Crawford arrested Defendant for DWI.

      On January 3, 2017, Defendant filed a motion to suppress the evidence

obtained by Officer Crawford. At the hearing, Defendant argued that Officer Norton

initiated a seizure when she arrived on the scene and activated the blue lights on her

patrol vehicle.   Specifically, Defendant argued that Officer Norton did not have

reasonable suspicion at that time to seize him.



                                          -2-
                                   STATE V. NUNEZ

                                   Opinion of the Court



      On January 4, 2017, the trial court denied Defendant’s motion to suppress.

The trial court’s order included the following relevant findings of fact:

             5.      Officer Crawford arrived within five minutes of the
             call to service.

             6.    When Officer Crawford arrived, Officer Norton, with
             the Raleigh Police Department, was already on scene.

             7.     Officer Norton did not testify and was not present at
             this hearing.

             8.     Officer Norton was some distance from the disabled
             vehicle but had her police unit there with the blue lights
             activated.

             ...

             12.    The vehicle was in the middle of the parking lot and
             not in a parking space.

             13.     Officer Crawford observed that the vehicle had two
             flat tires and the mirror on one side was missing.

             14.    The keys were in the ignition and the Defendant was
             in the driver’s seat.

             15.   At the time he approached the vehicle, Officer
             Crawford noticed a strong odor of alcohol emanating from
             the vehicle.

             16.   Officer Crawford asked the Defendant whether he
             had been drinking, and he responded affirmatively.

      Based on these findings of fact, the trial court made the following relevant

conclusions of law:

             4.    The parking lot of the Biscuitville is a public
             vehicular area.

                                          -3-
                                  STATE V. NUNEZ

                                  Opinion of the Court




             5.    The officers were not dispatched due to any alleged
             criminal activity.

             6.    They were dispatched for a disabled vehicle, which
             could be for a lot of things, including issues involving the
             health of the driver.

             7.    Officers turn on their blue lights for a number of
             reasons, including for the safety of the individual that
             might be inside of a vehicle.

             8.    The Defendant was not seized by Officer Norton.

             9.     The nature of the call to service authorized Officer
             Crawford to approach the vehicle and check on the welfare
             of the person or persons inside the vehicle.

             10.    The seizure of the Defendant did not occur until
             Officer Crawford approached the Defendant’s vehicle
             smelled the odor of alcohol, and began questioning the
             Defendant.

             11.    The evidence here is adequate to support a finding
             that Officer Crawford had reasonable articulable suspicion
             to seize the Defendant. Therefore, the Defendant’s seizure
             did not violate his rights under the Fourth Amendment to
             the United States Constitution and Article I, Sections 10,
             20 and 23 of the North Carolina Constitution.

      On July 10, 2019, a Wake County jury found Defendant guilty of DWI.

Defendant appeals, arguing that the trial court erred when it denied his motion to

suppress. We disagree.

                                Standard of Review

      Our review of a trial court’s denial of a motion to suppress “is strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

                                         -4-
                                   STATE V. NUNEZ

                                   Opinion of the Court



competent evidence, in which event they are conclusively binding on appeal, and

whether those factual findings in turn support the judge’s ultimate conclusions of

law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982) (citations omitted).

A defendant’s failure to challenge findings of fact renders them binding on appeal.

State v. Styles, 362 N.C. 412, 417, 665 S.E.2d 438, 441 (2008). “Conclusions of law

are reviewed de novo.” State v. Gerard, 249 N.C. App 500, 502, 790 S.E.2d 592, 594

(2016) (citation and quotation marks omitted).

                                       Analysis

                   The right of the people to be secure in their persons,
             houses, papers, and effects, against unreasonable searches
             and seizures, shall not be violated, and no Warrants shall
             issue but upon probable cause, supported by Oath or
             affirmation, and particularly describing the place to be
             searched, and the persons or things to be seized.

U.S. Const. amend. IV.

      “Article I, Section 20 of the Constitution of North Carolina likewise prohibits

unreasonable searches and seizures and requires that warrants be issued only on

probable cause.” State v. Allman, 369 N.C. 292, 293, 794 S.E.2d 301, 303 (2016)

(citation omitted). A seizure occurs when the officer, “by means of physical force or

show of authority, has in some way restrained the liberty of a citizen.” Terry v. Ohio,

392 U.S. 1, 19 n.16 (1968).     There must be “a physical application of force or

submission to a show of authority.” State v. Cuevas, 121 N.C. App. 553, 563, 468
S.E.2d 425, 431 (1996) (citation omitted).


                                          -5-
                                    STATE V. NUNEZ

                                   Opinion of the Court



       “The activation of blue lights on a police vehicle has been included among

factors for consideration to determine when a seizure occurs.” State v. Baker, 208
N.C. App. 376, 386, 702 S.E.2d 825, 832 (2010) (citation omitted). However, the mere

activation of an officer’s blue lights does not constitute a seizure under the Fourth

Amendment. See State v. Turnage, 259 N.C. App. 719, 726, 817 S.E.2d 1, 6, writ

denied, temporary stay dissolved, 371 N.C. 786, 821 S.E.2d 438 (2018) (“[T]he mere

activation of the vehicle’s blue lights did not constitute a seizure as Defendant did not

yield to the show of authority.”); see also State v. Mangum, 250 N.C. App. 714, 726,

795 S.E.2d 106, 116-17 (2016) (specifying that for a defendant to be seized under the

Fourth Amendment he must submit, or yield, to an officer’s activation of blue lights

or siren).

       Here, Officer Norton was dispatched to check the status of a single car accident

in a public vehicular area. When Officer Norton arrived and activated her blue lights,

Defendant was sitting in the driver’s seat of his disabled vehicle, which had two flat

tires and a broken side mirror. While the activation of her blue lights is a factor in

determining whether a seizure has occurred, there was no action on the part of Officer

Norton that caused Defendant’s vehicle to stop moving, or otherwise impede

Defendant’s movement. Rather, Officer Norton may have activated her blue lights to

signal to Officer Crawford, or to even signal to Defendant that police assistance was

available.   See Turnage, 259 N.C. App. at 725-26, 817 S.E.2d at 5 (“A vehicle



                                          -6-
                                     STATE V. NUNEZ

                                     Opinion of the Court



inexplicably stopped in the middle of a public roadway is a circumstance sufficient,

by itself, to indicate someone in the vehicle may need assistance, or that mischief is

afoot. At the very least, . . . it is not the role of this, or any other court, to indulge in

unrealistic second-guessing of a law enforcement officer’s judgment call.”

(purgandum)).

       Here, Defendant was not seized by the mere activation of Officer Norton’s blue

lights. Therefore, the trial court did not err when it denied Defendant’s motion to

suppress.

                                        Conclusion

       For the foregoing reasons, we affirm the trial court’s denial of Defendant’s

motion to suppress.

       NO ERROR.

       Judges DIETZ and ARROWOOD concur.




                                            -7-